Citation Nr: 1342973	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  07-03 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a kidney disability, if so, whether service connection is warranted for the claimed disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1969 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This case was previously before the Board in May 2011, at which time, the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

The Board notes that subsequent to the remand of this case, the RO readjudicated the Veteran's claim for entitlement to a service connection for tinnitus.  A November 2013 rating decision granted service connection for tinnitus.  There is no indication that the Veteran has disagreed with the disability rating or effective date assigned in that decision.  Therefore, that is considered to be a full grant of the benefit sought on appeal and that claim is no longer on appeal to the Board.

Although it was determined that the Veteran did not submit new and material evidence to reopen his claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board acknowledges that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 



FINDINGS OF FACT

1. In a September 1990 rating decision, the RO denied entitlement to service connection for kidney stones or other urinary tract problems.  The Veteran was notified of this decision and of his appellate rights.  He did not appeal.

2. The evidence associated with the claims file subsequent to the September 1990 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for kidney stones or other urinary tract problems.

3. A kidney disability had its onset during the Veteran's active service.


CONCLUSIONS OF LAW

1. The September 1990 rating decision that denied entitlement to service connection for kidney stones or other urinary tract problems is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for a kidney disability have been met.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen and service connection for a kidney disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."   The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

I.  Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for kidney stones in August 1989.  In a September 1990 rating decision, the RO denied entitlement to service connection for kidney stones or other urinary tract problems based on the findings that there was no diagnosis of a current disability.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the September 1990 rating decision included the Veteran's service treatment records (STRs), which show that the Veteran had a history of passing kidney stones since 1986.  The evidence also included statements from the Veteran that he had a history of passing kidney stones since service.

The pertinent evidence that has been received since the September 1990 rating decision includes the following: VA medical treatment records from June 1998 to August 2005, which show that the Veteran received treatment for kidney stones; the Veteran's June 2005 statement, August 2005 statement, April 2006 notice of disagreement and February 2007 statement in which he reported that he had had history of kidney stones since 1986 and he was currently receiving treatment for kidney stones from the VA.  The Veteran was diagnosed as having chronic nephrolithiasis in April 2005.  See VA treatment record dated April 19, 2005.  

The Board finds that the VA medical records from 1998 - 2005 detailing the Veteran's diagnosis and treatment for his kidney stones are new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.   Accordingly, reopening of the claim for entitlement to service connection for a kidney disability is in order.

II. Service Connection

The Veteran filed his claim for kidney stones in August 1989.  He contends that he first passed a stone in July 1986 and has subsequently received treatment over the years for kidney problems.  In the Veteran's February 2005 statement, he stated that in June/July 1997 or 1998 he had a blockage that rendered him unable to use the bathroom for three or four days until he passed a stone.  Additionally, he stated that he passed a stone and received medical treatment for it in June 1999.  The Veteran also stated that he passed a kidney stone in June/July 2005.

The Board notes the Veteran is generally competent to report when he first passed kidney stones and lay persons are competent to report observable symptoms, such as pain.  Once evidence, however, is determined to be competent, the Board must determine whether such evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, a review of the Veteran's STRs shows that the Veteran has a history of passing kidney stones.  A review of a July 1987 treatment note shows that the Veteran reported passing a kidney stone the previous year.  Also a review of an October 1988 dental treatment record shows that the Veteran reported a history of passing of stones in 1986.  Thus, the Board finds that the Veteran is competent and credible.

The Veteran was afforded a VA examination in November 1989.  At that examination, the examiner found no suggestion of calcifications on the scout film, no obstruction of contrast of the upper collecting tracts or ureters, or post void residual.  

A review of the Veteran's VA treatments records demonstrates that the Veteran received continuous treatment for kidney stones post service.  In July 1998, the Veteran was seen for kidney stones and reported that he had flank pain in June and possibly spontaneously passed calculus.  The Veteran was treated again in December 1999 for kidney related problems.  At the December 1999 examination, the Veteran reported passing some small amounts of gravel, which caused minimal symptoms.  The examiner noted that the Veteran had a slightly elevated 24 hour urine uric acid.   The Veteran was seen again in January, April, July and November 2002 for kidney related problems.  In the July 2002 treatment note, the examiner noted that after the Veteran's last visit, his urinary calcium 24 hour was high and he increased his medication, which resulted in the Veteran passing a stone.  A review of the Veteran's November 2002 treatment note shows that the Veteran had elevated urinary calcium, with high-nl parathyroid.  A further review of the record reveals that the Veteran was treated in February, April and August 2003 for kidney stones.  In the February 2003 treatment note, the examiner noted that the Veteran had elevated urinary calcium, with high-nl parathyroid and his medication was increased to avoid more renal stones.  The Veteran was again seen in April, May and August 2005 for kidney related problems.  At his May 2005 checkup, the Veteran reported passing stones spontaneously in February 2005.  In the May 2005 treatment note, the examiner noted that the Veteran's 24 hour urine revealed minimal elevated calcium and slightly elevated uric acid and that the Veteran's kidney, urethra and bladder (KUB) x-ray revealed 5x2 and 6x3 stones over his right kidney.  The examiner diagnosed him with chronic nephrolithiasis.

In sum, the Veteran has a current diagnosis of nephrolithiasis, which is a chronic disability.  See 38 U.S.C.A. § 1101 (West 2002).  The competent and credible evidence also shows that the Veteran had kidney stones during service and a continuity of symptoms since service.  Therefore, the Board finds that the Veteran's kidney disability had its onset during his service.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for a kidney disability is granted.

Entitlement to a service connection for a kidney disability is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


